DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 4, 6, 7, 10 – 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Capello (U.S. Patent Number 4,250,011, cited in IDS) in view of Bartlett (U.S. Patent Number 2,577,644, cited in IDS), Lau (U.S. Patent Application Publication Number 2009/0144999), and Kobayashi (Japanese Patent Publication Number JP 2013-180389 A).
As to claim 1, Capello teaches a method comprising: introducing a bore into a valve shaft and into a valve head for form a hollow valve (figure 7, element 68 being the ‘bore’ and element 67 being the ‘hollow valve’; column 4, lines 11 – 18); orienting the hollow valve with respect to an associated electrode such that the electrode has a concentric orientation in relation to the bore, moving the associated electrode in relation to the hollow valve, and inserting the associated electrode into the bore of the hollow valve in relation to an end of the electrode (figure 7, element 1 being the ‘associated electrode’; column 4, lines 19 – 26). Examiner notes that Capello teaches the electrode having a concentric orientation with the bore because Capello teaches both the electrode and the bore having a largely vertical orientation (figures 1 and 2, elements 1 and 68) and the electrode being inserted into the bore such that the vertical axes of the 

    PNG
    media_image1.png
    480
    695
    media_image1.png
    Greyscale

Capello further teaches enlarging the bore in a region of the valve head by electrochemical machining processes (figures 7 and 8, element 66 being the ‘enlarged bore’; column 4, lines 19 – 68); removing the associated electrode from the hollow valve 
While Capello teaches orienting the hollow valve such that the valve shaft is above the valve head, allowing the electrode to be inserted vertically into the bore of the valve shaft (figures 7 and 8, element 67), Capello does not teach how to orient the hollow valve. Bartlett teaches a method comprising: providing a hollow valve having a bore extending into a valve shaft and valve head of the hollow valve (figures 1 and 2, element 14 being ‘hollow valve,’ element 15 being the ‘valve head,’ element 16 being the ‘valve shaft’ and element 30 being the ‘bore’; column 2, lines 21 – 26 and 50 – 52), wherein the hollow valve is oriented such that the valve shaft is above the valve head, allowing for a workpiece to be inserted vertically into the bore of the valve shaft (figures 1 and 2, element 25 being the ‘workpiece’; column 2, lines 40 – 50). Bartlett further teaches that the hollow valve is oriented in this position by a retaining device via a gripper that orients the bore of the hollow valve in relation to the workpiece (figure 1, element 10 being the ‘retaining device’ and element 13 being the ‘gripper’; column 2, lines 17 – 34). It would have been obvious to one skilled in the art to hold a hollow valve such that a valve shaft of the hollow valve is oriented vertically above a valve head of the hollow valve, as taught by Capello, by the retaining device and gripper of Bartlett, 
Capello does not teach measuring a wall thickness of a valve bottom of the hollow valve. Lau teaches a method for measuring inner surfaces of cylindrically shaped object, including a wall thickness of the object bottom (abstract; page 1, paragraph 3). It would have been obvious to one skilled in the art to measure the inner surfaces of the valve of Capello in view of Bartlett, including the wall thickness, as taught by Laeu, because Lau teaches that measuring the inner surfaces provides an efficient means for ensuring that the given workpiece has been manufactured to the desired tolerances (pages 1 and 2, paragraphs 2 – 3 and 18).
Finally, Capello teaches an end of the electrode being substantially flat (figures 1, 2, 7, and 8, end of element 24a), rather than having an insertion chamfer. Kobayashi teaches an electrode for an electric discharge machining process (figures 1 and 3, element 12 being the ‘electrode’; machine translation, page 7, paragraph 30). Kobayashi further teaches that the electrode has an end which forms an insertion chamber forming an acute angle with respect to a wall of the electrode (figures 1 and 3, element 11 being the ‘insertion chamfer’; machine translation, page 7, paragraph 33). It would have been obvious to one skilled in the art to provide the electrode of Capello with an end having an insertion chamfer, as taught by Kobayashi, because Kobayashi teaches employing an electrode having an insertion chamfer provides a benefit of more precisely machining the given workpiece (machine translation, pages 4 – 5, paragraph 25).
As to claim 2, Capello does not teach measuring the depth of the bore of the hollow valve. Lau teaches a method for measuring inner surfaces of cylindrically shaped object, including a depth of the bore (abstract; page 1, paragraph 3). It would have been obvious to one skilled in the art to measure the inner surfaces of the valve of Capello in view of Bartlett, including the depth of the bore, as taught by Laeu, because Lau teaches that measuring the inner surfaces provides an efficient means for ensuring that the given workpiece has been manufactured to the desired tolerances (pages 1 and 2, paragraphs 2 – 3 and 18). (Laeu, figure 1, page 1, paragraphs 7 and 10 – 12). Laeu further teaches that the measuring is performed in a tactile manner (figure 1; page 1, paragraphs 7 and 10 – 12).
As to claim 3, Laeu teaches that the measuring is performed in a tactile manner (figure 1; page 1, paragraphs 7 and 10 – 12).
As to claim 4, Bartlett teaches that the retaining device and hollow valve are provided continuously (figures 1 and 2, elements 10 and 14).
As to claim 6, Bartlett teaches that the hollow valve is held head first and in a centered manner in a mount of the retaining device constructed in a complementary manner thereto (figures 1 and 2, elements 10 and 14).
As to claim 7, Bartlett teaches mounting the retaining device together with the hollow valve in a floating manner (figures 1 and 2, elements 10, 14, and 25); and fixing a floating bearing of the retaining device together with the hollow valve (figures 1 and 2, element 19 being the ‘floating bearing’).
As to claim 10, Examiner takes Official Notice that it would have been obvious to one skilled in the art to perform the method of Capello in view of Bartlett multiple times and simultaneously to form a plurality of hollow valves in an efficient manner.
Examiner notes that this position of Official Notice was presented in the previous Office Action. Because Applicant has not requested perfection, or otherwise traversed, this position, Applicant has admitted that the given position is known in the art.
As to claim 11, the discussion of claims 2 and 3 are incorporated herein.
As to claims 12 and 13, the discussion of claim 4 is incorporated herein.
As to claim 15, the discussion of claim 6 is incorporated herein.
As to claim 16, the discussion of claim 7 is incorporated herein.
Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Capello in view of Barlett, Lau, and Kobayashi as applied to claim 1 above, and further in view of Morii (U.S. Patent Application Publication Number 2012/0255175).
As to claim 8, while Capello teaches forming a bore in the valve shaft and enlarging the bore in a region of the valve head, Capello does not teach filing the bore with a coolant. Morii teaches a method, comprising: forming a hollow valve having a valve shaft, a valve head, and a bore extending from the valve shaft and into the valve head (figure 3, element 1 being the ‘hollow valve,’ element 12 being the ‘valve shaft,’ element 11 being the ‘valve head,’ and element 13 being the ‘bore’; pages 1 - 2, paragraphs 15 – 16). Morii further teaches filling the bore of the hollow valve with a coolant (figure 3, element N; pages 2 and 3, paragraphs 16 and 35); and closing the bore (figure 3, element 15; pages 2 and 3, paragraphs 16 and 36. It would have been obvious to one skilled in the art to fill the bore of the hollow valve of Capello with a 
As to claim 9, Morii teaches that the closing of the bore includes placing a shaft end on the hollow valve (figure 3, element 15; pages 2 and 3, paragraphs 16 and 35).
As to claim 17, the discussion of claim 8 is incorporated herein.
As to claim 18, the discussion of claim 9 is incorporated herein.
Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 7 – 9, that the electrode of Capello does not ‘enable concentric orientation of the electrode in relation to the bore.’ Applicant bases this argument by stating that the electrode of Capello is offset from the axis of the bore. However, Examiner notes that he is interpreting Capello such that element 1, which Capello teaches as being an “electrode tool,” to be the ‘associated electrode’ of the claim, while Capello expressly teaches that element 24 is the “electrode” itself. Capello clearly teaches that the ‘electrode tool’ element 1 has a concentric orientation with the bore (figure 7, element 1 and 68). It is the position of the Examiner that interpreting ‘associated electrode’ more broadly to include both the electrode and the tool for the electrode is a reasonable interpretation in light of the Specification. This is because the .

    PNG
    media_image1.png
    480
    695
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726